           CASE 0:20-cv-01929-SRN-HB Doc. 141 Filed 03/01/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA


Brock Fredin,

      Plaintiff,
                                                 Case No. 20-cv-01929 (SRN/HB)
      v.

Jamie Kreil,

      Defendant.



                             ORDER GRANTING
                   MOTION REGARDING CONTINUED SEALING


       Before the Court is the Motion Regarding Continued Sealing (ECF No. 138)

pursuant to Local Rule 5.6(d), concerning the confidential document filed under

seal (ECF No. 128). Having reviewed the motion and the document filed under

seal, as well as all of the files, records and proceedings herein,

       IT IS HEREBY ORDERED that the Motion (ECF No. 138) is GRANTED,

as follows:

       1.       The confidential document filed under seal shall remain sealed; and

       2.       The Clerk is directed to keep this document sealed:

                                         ECF No. 128




                                           1
       CASE 0:20-cv-01929-SRN-HB Doc. 141 Filed 03/01/21 Page 2 of 2




Dated: March 1, 2021             s/Hildy Bowbeer_______
                                 HILDY BOWBEER
                                 United States Magistrate Judge




                                     2
